
[bshf_10q001.jpg]







June 26, 2012




Bioshaft Water Technology Inc.

1 Orchard Dr., Suite 220

Lake Forest, CA, 92630







RE:

CONSULTING AGREEMENT BETWEEN

 

BIOSHAFT WATER TECHNOLOGY INC. (the “Company”)

 

AND SRA REAL ESTATE SERVICES, INC. (the “Consultant”)

 

 




Further to the discussion between Bioshaft Water Technology Inc. and SRA Real
Estate Services, Inc., below are the terms of the agreement between the Company
and the consultant engaging as a Corporate Marketing and Business Development
Consultant..




AGREEMENT




DATED on this 1st day of July, 2012 by Bioshaft Water Technology Inc. a State of
Nevada Corporation with offices in Lake Forest, CA (the “Company”) and SRA REAL
ESTATE SERVICES, INC. a State of california Corporation with offices in San
Diego, CA (the “Consultant”).




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render
corporate finance, adminstrative, and management in the form of:




1.

Assist with corporate governance requirements.

2.

Prepare documents and provide internal support for accountants’ quarterly SEC,
and annual tax filings.

3.

Act as the primary contact on all Investor Relations, and outside communications
with the company for administrative and financial issues.

4.

Respond to regulatory, legal, and financial inquiries on behalf of the company.

5.

Assist the President to define management and administrative controls and
policies that meet regulatory agencies for implementation by the company.

6.

Review and help in writing contracts and agreements on behalf of the company.

7.

Develop a purchasing and financial system to support the project management in
an efficient and timely manner.

8.

Establish program to generate new Private Investments.











Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630

 

--------------------------------------------------------------------------------




[bshf_10q001.jpg]

 




9.

Implement a program to establish credit with third parties such as financial
institutions, vendors, suppliers, and private lenders.

10.

Complete the implementation of a professional support team of consultants in the
financial, accounting, purchasing, administrative, and client communication
areas.




B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time in performing these services, provided that the Consultant
shall be reasonably accessible to the Company and shall devote such efforts to
the effective performance of such services as may be commensurate therewith.




TERM




The term of this Agreement shall be through December 31, 2012.  




After December 31, 2012, this Agreement can be terminated with 30 days written
notice by either party.




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars)




1.

The Company shall pay the Consultant Ten thousand dollars ($10,000.00) for the
services rendered by the Consultant on the Company’s behalf.

2.

The Ten thousand dollars ($10,000.00) is payable on the execution of the
contract and every thirty days afterward.




EXPENSES




The Company agrees to reimburse the Consultant for special pre-approved travel
expenses made specifically on behalf of the company.




COMPANY’S OBLIGATIONS




The Company shall make available to the Consultant all information concerning
the business, assets, operations and financial condition of the Company, which
the Consultant reasonably requests in connection with the performance of its
obligations.  The Consultant may rely on the accuracy of all such information
without independent verification.







Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630



 

--------------------------------------------------------------------------------








[bshf_10q001.jpg]


 

CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that such information is
first identified by the Company as confidential information.




INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which the Consultant may suffer, sustain or become subject
to, as a result of, or in connection with, the performance of their obligations
under this Agreement, except for any loss, liability or expense which is
suffered as the result of, or in connection with, the Consultant’s willful
misconduct, provided that the Consultant shall give prompt written notice to,
and shall cooperate with and render assistance to, the Company regarding any
such claim or lawsuit, and provided further the Company shall have the option to
undertake and conduct the defense of any such claim or lawsuit.   




ENTIRE AGREEMENT




This Agreement constitutes the entire Agreement between the parties and replaces
all previous agreements, written or oral between the parties.  This agreement
can only be amended in writing and both parties must sign all amendments.




Please indicate acceptance of these terms by signing below where indicated.







SRA Real Estate Services, Inc.

BioShaft Water Technology

 

 

/s/ Sam Ariss

/s/ Walter J. Zurawick, Jr.

June 26, 2012

June 26, 2012

 

 

Samir Ariss

Walter J. Zurawick, Jr.

President

President and CEO





 

 

 




Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630




--------------------------------------------------------------------------------











